DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claims 1 and 11, a step appears to be missing.  The claim includes generating a replenishment mission, transmitting the replenishment mission to the self-driving vehicles, and receiving a confirmation from the self-driving vehicles following completion of the replenishment mission.  The claim does not clearly include the step of executing or performing the replenishment mission of picking up the items by the self-driving vehicles.  
This makes the receiving a confirmation signal from the one or more self-driving vehicles following completion of the replenishment mission by the one or more self-driving vehicles as mentioned in claim 1, lines 17-19, and claim 11, lines 13-14 unclear.  The execution step is described in the specification in Para. 0069.  Applicant needs to include this step for clarity.
Relative to claim 1, Applicant should revise line 2-3. Applicant should consider replacing, “one or more self-driving vehicles, the one or more self-driving vehicles comprising at least one self-driving vehicle operable to”.  
Does Applicant mean, “one or more self-driving vehicles, wherein at least one of the one or more self-driving vehicles is operable to:”? Alternatively , Applicant may recite, “one or more self-driving vehicles operable to:”, or something similar.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-20 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the closest available prior art does not disclose: 
A system for autonomous provision replenishment, comprising: 
one or more self-driving vehicles operable to: 
count a number of items at a stocking queue of a manufacturing process; and transmit a provision-replenishment signal in response to determining that the number of items at the stocking queue does not satisfy a replenishment threshold; and
a fleet-management system having a processor operable to: 
receive the provision-replenishment signal from the self-driving vehicle; 
generate a replenishment mission involving at least a pick-up location associated with the items; 
transmit the replenishment mission to the one or more self-driving vehicles; and
receive a confirmation signal from the self-driving vehicles following completion of the replenishment mission by the one or more self-driving vehicles, as claimed.  

Relative to claim 11, the closest available prior art does not disclose: 
A method for autonomous provision replenishment, comprising:
operating at least one self-driving vehicle to:
count a number of items at a stocking queue of a manufacturing process; and transmit a provision-replenishment signal in response to determining that the number of items at the stocking queue does not satisfy a replenishment threshold;
receiving the provision-replenishment signal from the at least one self-driving vehicle;
generating a replenishment mission involving at least a pick-up location associated with the items and a drop-off location associated with the stocking queue;
transmitting the replenishment mission to the one or more self-driving vehicles;
and receiving a confirmation signal from the one or more self-driving vehicles following completion of the replenishment mission, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655